           Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


    BRAD HOLDAWAY,
                                                         MEMORANDUM DECISION
                 Plaintiff,                                  AND ORDER

    v.
                                                          Case No. 2:19-cv-00467-JCB
    PROVO RIVER WATER USERS
    ASSOCIATION, a Utah corporation,
                                                       Magistrate Judge Jared C. Bennett
                 Defendant.


         All parties in this case have consented to Magistrate Judge Paul M. Warner conducting all

proceedings, including entry of final judgment, with appeal to the United States Court of Appeals

for the Tenth Circuit. 1 See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. Due to Judge Warner’s

retirement, Magistrate Judge Jared C. Bennett is now assigned to preside over this action. 2

Before the court is Defendant Provo River Water Users Association’s (“PRWUA”) motion to

dismiss. 3 Under DUCivR 7-1(f), the court has concluded that oral argument is unnecessary and

therefore decides the motion on the written memoranda. See DUCivR 7-1(f). Having reviewed

the parties’ briefs and the relevant law, the court renders the following Memorandum Decision

and Order.




1
  ECF No. 12.
2
  ECF No. 18.
3
  ECF No. 7.
          Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 2 of 9




                                        BACKGROUND 4

       Plaintiff Brad Holdaway (“Mr. Holdaway”) was employed by PRWUA as a Water Master

from March 5, 2018 to October 18, 2018. Although most of Mr. Holdaway’s work took place

outside of the office, Mr. Holdaway routinely accessed the office building in the morning and

evening hours to retrieve reports and complete upcoming schedules.

       On September 3, 2018, Mr. Holdaway arrived at the office around 6:30 p.m. When he

entered the building, Mr. Holdaway observed that Keith Denos, his supervisor, had his office

door closed. Approximatively ten minutes after Mr. Holdaway’s arrival at the office, he

witnessed Shawna Orlando, an administrative assistant, exit Mr. Denos’s office followed by Mr.

Denos soon after. Mr. Holdaway claims that it was “apparent” to him that Mr. Denos and Ms.

Orlando “were engaging in sexual activity at the office.” 5 After this incident, Mr. Holdaway

alleges he again encountered Mr. Denos and Ms. Orlando working alone together late at night on

September 8th and later observed either one or both of their vehicles in the parking lot at night

on September 28th and October 9th. Other than seeing them or their cars together, Mr.

Holdaway’s amended complaint is silent as to any other indicia that made it “apparent” to him

that sexual activity had occurred between Mr. Denos and Ms. Orlando.

       After “discovering” the purported affair, Mr. Holdaway alleges that “things became

hostile at work” because “Mr. Denos began working towards ending [Mr. Holdaway’s]

employment.” 6 On October 9th and 15th, comments were made to Mr. Holdaway inferring that

his job was of a temporary nature, and, on another occasion, Mr. Holdaway was told that he was


4
  Unless noted otherwise, the background facts are drawn from Mr. Holdaway’s amended complaint.
5
  ECF No. 5 at 3.
6
  Id.
                                                 2
          Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 3 of 9




not a good fit and should look for another job. On October 16th, Mr. Denos notified Mr.

Holdaway that October 31st would be Mr. Holdaway’s last day.

        Two days later, on October 18, 2018, Mr. Holdaway hand delivered a letter to Mr. Denos

wherein Mr. Holdaway complained of a sexually hostile work environment. The letter described

the September 3rd “discovery” of sexual relations between Mr. Denos and Ms. Oswald and noted

the times that Mr. Holdaway had observed Mr. Denos and Ms. Orlando working at the office late

at night. Mr. Denos terminated Mr. Holdaway’s employment upon reading the letter.

        Mr. Holdaway filed suit against PRWUA on July 5, 2019, alleging causes of action for

sexual harassment and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000-17. PRWUA moves to dismiss both causes of action pursuant to Rule

12(b)(6). PRWUA’s motion is well taken.

                                        LEGAL STANDARD

        “To survive a motion to dismiss [under Fed. R. Civ. P. 12(b)(6)], a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, constitutes facts which

allow “the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. When determining plausibility, the court accepts all well-pleaded allegations in the

amended complaint as true and views those allegations in the light most favorable to the

nonmoving party. Stidham v. Peace Officer Standards Training, 265 F.3d 1144, 1149 (10th Cir.

2001). The court’s search for such allegations is limited to the four corners of the amended

complaint, documents attached thereto, and any external documents that are referenced in the


                                                    3
            Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 4 of 9




amended complaint whose authenticity is not in dispute. Jacobsen v. Deseret Book Co., 287 F.3d

936, 941 (10th Cir. 2002); Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001).

                                          DISCUSSION

       I.       Sexual Harassment Claim

       Mr. Holdaway has failed to state a claim for hostile environment sexual harassment. Title

VII prohibits an employer from “discriminat[ing] against any individual with respect to his

compensation, terms, conditions, or privileges of employment” based on sex. 42 U.S.C.                §

2000e–2(a)(1). “[C]ourts have consistently recognized two distinct categories of sexual

harassment claims: quid pro quo sexual harassment and hostile work environment sexual

harassment.” Hicks v. Gates Rubber Co., 833 F.2d 1406, 1413 (10th Cir. 1987) (citation

omitted). Mr. Holdaway proceeds on a hostile work environment theory. To state a plausible

claim of sexual harassment based on a hostile work environment under Title VII, Mr. Holdaway

must show that: (1) he is a member of a protected group; (2) he was subject to unwelcome

harassment; (3) the harassment was based on sex; and (4) “[due to the harassment’s severity or

pervasiveness], the harassment altered a term, condition, or privilege of the plaintiff’s

employment and created an abusive working environment.” Dick v. Phone Directories Co., 397

F.3d 1256, 1263 (10th Cir. 2005) (alteration in original) (citation omitted); see also Harsco Corp.

v. Renner, 475 F.3d 1179, 1186 (10th Cir. 2007). The court assumes, without deciding, that Mr.

Holdaway’s amended complaint sufficiently pleads facts sufficient to find the first two elements

of his claim. However, as shown below, he fails to plead sufficient facts to plausibly satisfy the

third and fourth elements referenced above, which requires dismissal of his first cause of action.




                                                  4
          Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 5 of 9




               A.      The Third Element

       Mr. Holdaway has failed to show that PRWUA discriminated against him based on sex.

The term “sex” under Title VII refers to a class delineated by gender. Taken v. Okla. Corp.

Comm’n, 125 F.3d 1366, 1369 (10th Cir.1997); Dick, 397 F.3d at 1263. Thus, to satisfy the third

element of his first cause of action, Mr. Holdaway must show that the conditions of employment

or disadvantageous terms were based on Mr. Holdaway’s gender. Oncale v. Sundowner Offshore

Servs., Inc., 523 U.S. 75, 80 (1998); Stahl v. Sun Microsystems, Inc.,19 F.3d 533, 538 (10th Cir.

1994) (“If the nature of an employee’s environment, however unpleasant, is not due to [his]

gender, [he] has not been the victim of sex discrimination as a result of that environment.”).

       Mr. Holdaway has not alleged that he was harassed or otherwise subjected to

objectionable behavior because of his gender. Although the comments made to Mr. Holdaway

suggest an impending termination, there is nothing to show that the statements were made

because Mr. Holdaway identifies as a male. Likewise, the alleged sexual activity between Mr.

Denos and Ms. Oswald was neither directed at Mr. Holdaway nor occurred because of his

gender. Consequently, Mr. Holdaway has failed to plead facts that are sufficient to meet the third

element of this first cause of action, which requires its dismissal.

               B.      The Fourth Element

       Mr. Holdaway’s amended complaint fails to plead facts that plausibly show that the

discriminatory acts to which he was purportedly subjected were sufficiently pervasive or hostile

to state a claim for sexual harassment. Title VII only prohibits behavior “so objectively offensive

so as to alter the ‘conditions’ of the victim’s employment.” Oncale, 523 U.S. at 81. Indeed, the

United States Supreme Court has said that to qualify as a hostile environment, the workplace


                                                  5
          Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 6 of 9




must be “permeated with ‘discriminatory intimidation, ridicule, and insult,’ that is ‘sufficiently

severe or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.’” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, (1993) (quoting Meritor

Savings Bank, FSB v. Vinson, 477 U.S. 57, 65, 67 (1986)). Given this standard, “Conduct that is

not severe or pervasive enough to create an objectively hostile or abusive work environment . . .

is beyond Title VII’s purview.” Id.

       No reading of Mr. Holdaway’s amended complaint, no matter how generous, leads to the

conclusion that he plausibly suffered from a work place that was so permeated with

“intimidation, ridicule, and insult” to alter the conditions of his employment. Being told that he

needed to find another job, that he was a temporary employee, or that he is not a good fit does

not invoke any sexually discriminatory connotation and, therefore, cannot give rise to a plausible

claim here. Accordingly, Mr. Holdaway’s first cause of action fails.

       II.     Retaliation Claim

       Mr. Holdaway’s second cause of action for retaliation suffers from the same plausibility

flaws as his first cause of action. Title VII contains an anti-retaliation provision that forbids an

employer from discriminating against an individual for either opposing a practice that Title VII

prohibits or for making a charge, testifying, assisting, or participating “in any manner in an

investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e–3(a). To state a claim

of retaliation under Title VII, Mr. Holdaway must plead sufficient facts that, when taken as true,

plausibly show: “(1) that he engaged in protected opposition to discrimination; (2) that a

reasonable employee would have found the challenged action materially adverse; and (3) that a




                                                   6
          Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 7 of 9




causal connection existed between the protected activity and the materially adverse action.”

O’Neal v. Ferguson Const. Co., 237 F.3d 1248, 1252 (10th Cir. 2001) (citations omitted).

       To engage in protected opposition to discrimination, the plaintiff must have “a

reasonable, good-faith belief that the underlying conduct that [he] opposed violated Title VII.”

Oliver v. Peter Kiewit & Sons/Guernsey Stone, 106 F. App’x 672, 675 (10th Cir. 2004). Thus, not

only must plaintiff subjectively believe that he reported conduct of a sexually harassing nature,

but his belief must be objectively reasonable. Dockery v. Unified Sch. Dist. No. 231, 382 F.

Supp. 2d 1234, 1242 (D. Kan. 2005). Although a retaliation claim need not be based on

opposition to an actual violation of Title VII, see Crumpacker v. Kan. Dep’t of Human Res., 338

F.3d 1163, 1171 n.5 (10th Cir. 2003), the court nonetheless must evaluate “‘[t]he objective

reasonableness of an employee’s belief that [his] employer has engaged in an unlawful

employment practice . . . against existing substantive law.’” Zimpfer v. Aramark Mgmt. Servs.,

LP, 795 F. Supp. 2d 1249, 1253 (D. Utah 2011) (quoting Clover v. Total Sys. Servs., Inc., 176

F.3d 1346, 1351 (11th Cir. 1999)). Based on the allegations in Mr. Holdaway’s amended

complaint, Mr. Holdaway clearly possessed a subjective belief that his complaining about

purported sexual activity between co-workers was protected. However, as shown in order below,

his claims are both factually and legally deficient to survive a motion to dismiss.

       First, Mr. Holdaway fails to plead sufficient facts to state an objectively reasonable claim

that Mr. Denos and Ms. Oswald engaged in sexual activity while Mr. Holdaway was in the

office. Mr. Holdaway encountered two co-workers exiting from a closed-door office at different

times. Mr. Holdaway did not actually see, hear, or otherwise observe sexual activity but

speculates that it was occurring behind the closed door. Mr. Holdaway then bolsters his


                                                 7
          Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 8 of 9




hypothesis by citing an additional date when the employees were working alone together late at

night and two instances in which he noticed either one or both of their vehicles in the parking lot

late at night. Mr. Holdaway’s speculation is not an objectively reasonable belief. Thus, Mr.

Holdaway’s claim is factually deficient to survive a motion to dismiss.

       Second, even assuming arguendo that the facts that Mr. Holdaway has pleaded plausibly

show ongoing sexual relations between Mr. Denos and Ms. Oswald while Mr. Holdaway was at

the office, such relations, as alleged in the amended complaint, are still insufficient to create an

objectively reasonable belief that reporting it is protected under Title VII’s anti-retaliation

provisions. This court’s decision in Zimpfer is illustrative. In Zimpfer, the plaintiff opened a

supply closet during work hours and found two co-workers engaged in sexual activity instead of

the garbage bags for which he was looking. 795 F.Supp.2d at 1251. The surprised plaintiff

reported the incident to his employer’s central human resource office when local handling of the

uncomfortable incident was not to the plaintiff’s liking. Id. The plaintiff was then removed from

his employment and filed suit claiming retaliation for reporting sexual harassment. Id. The

plaintiff’s employer moved to dismiss. Id.

       The Zimpfer court granted the motion to dismiss because this incident of consensual

sexual relations between co-workers was insufficient to provide the plaintiff with an objectively

reasonable, good-faith belief that sexual harassment of the plaintiff had occurred. Id. at 1253.

Thus, even where a plaintiff has visually and audibly witnessed actual sexual conduct between

co-workers, it was insufficient without more to create an objectively reasonable belief that

reporting such incident was a protected action under Title VII. Assuming that Mr. Holdaway has

pled sufficient facts to show that sexual activity was occurring in the work place, that is all he


                                                  8
            Case 2:19-cv-00467-JCB Document 19 Filed 06/04/20 Page 9 of 9




has shown, which, as noted above, is insufficient to constitute an objectively reasonable belief

that he was reporting sexual harassment. Thus, Mr. Holdaway’s retaliation claim is legally

deficient as a matter of law. Because his second cause of action fails both as a matter of fact and

law, it must be dismissed.

                                          CONCLUSION

         Based on the foregoing analysis, Mr. Holdaway has failed to plead sufficient facts to

show that either his first or second causes of action state a plausible claim for relief.

                                              ORDER

         Based on the foregoing, IT IS HEREBY ORDERED that PRWUA’s motion to dismiss 7

is GRANTED. The claims are dismissed with leave to amend. If Plaintiff desires to pursue the

dismissed claims, he shall file a second amended complaint within 30 days of the date of this

Order.

         IT IS SO ORDERED.

         DATED this 4th day of June, 2020.

                                               BY THE COURT:



                                               JARED C. BENNETT
                                               United States Magistrate Judge




7
    ECF No. 7.


                                                   9
